Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 04/09/2021 and 12/19/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, and similarly claims 6-7, 10, 11, 15, 16 recites the limitation "the second plating" in line 2. However, it is unclear if “the second plating” is referring to the second plating 
Claim 8 (and claims 9-20 dependent thereon) recites the limitation "the second plating" on the last line. However, it is unclear if “the second plating” is referring to the second plating of the first lead or the second lead. Said limitation will be read as the second plating of the first and second lead.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowed.
Regarding claim 1, the inclusion of the limitation “a plating located at surfaces of each of the first and second leads, each plating comprising a first plating and a second plating, 
wherein the second plating of the first lead covers-at least a portion of the first plating of the first lead, 
wherein the second plating of the second lead covers-a portion of the first plating of the second lead, wherein the wire-connecting region is located on a portion of an outermost surface of the first plating of the second lead that is exposed at the upward-facing surface defining the recess, 
wherein the element-mounting region is located on a portion of an outermost surface of the second plating of the first lead that is exposed at the upward-facing surface defining the recess, wherein each first plating is made of at least one selected from Au, Au alloy, Pd, and Pd alloy, and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817